





IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
    
FEDERAL TRADE COMMISSION,
Civil Action No. 09-cv-6576
Plaintiff,
v.
MONEYGRAM INTERNATIONAL, INC.,
Defendant.





STIPULATED ORDER FOR COMPENSATORY RELIEF
AND MODIFIED ORDER FOR PERMANENT INJUNCTION
Plaintiff, the Federal Trade Commission (“Commission” or “FTC”) and Defendant
MoneyGram International, Inc. (“MoneyGram”), stipulate to the entry of this
Stipulated Order for Compensatory Relief and Modified Order for Permanent
Injunction (“Order”), resolving the FTC’s Unopposed Motion for Entry of
Stipulated Order for Compensatory Relief and Modified Order for Permanent
Injunction (“Unopposed Motion”).
    THEREFORE, IT IS ORDERED as follows:
FINDINGS
1.    This Court has jurisdiction over this matter.
2.    On October 21, 2009, the Honorable John F. Grady entered the Stipulated
Order for Permanent Injunction and Final Judgment (Dkt. No. 13, “2009 Stipulated
Order”), resolving allegations in the Commission’s Complaint (Dkt. No. 1,
“Complaint”) charging Defendant with engaging in unfair or deceptive acts or
practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the
Telemarketing Act, 15 U.S.C. §§ 6101-6108, and the Telemarketing Sales Rule
(“TSR”), 16 C.F.R. Part 310, in the course of providing money transfer services
to consumers in the United States, through its worldwide money transfer network.


1

--------------------------------------------------------------------------------





3.    The 2009 Stipulated Order enjoined Defendant from, among other things,
failing to: establish, implement, and maintain a comprehensive anti-fraud
program that is reasonably designed to protect U.S. and Canadian consumers
(Section I); conduct thorough due diligence on prospective agents and ensure its
written agreements require agents to have effective anti-fraud policies and
procedures in place (Section II); adequately monitor its agents by, among other
things, providing appropriate and ongoing training, recording all complaints,
reviewing transaction activity, investigating agents, taking disciplinary
actions against problematic agents, and ensuring its agents are aware of their
obligations to detect and prevent fraud and comply with MoneyGram’s policies and
procedures (Section III); and share consumer complaint information with the FTC
for inclusion in Consumer Sentinel, a database available to law enforcement
(Section IV).
4.    Although the parties stipulate to the entry of this Order resolving the
allegations in the FTC’s Unopposed Motion and modifying the 2009 Stipulated
Order by requiring Defendant to provide more comprehensive relief to protect
consumers worldwide, Defendant neither admits nor denies any of the allegations
set forth in the Unopposed Motion, except as specifically stated in this Order.
Only for purposes of this action, Defendant admits the facts necessary to
establish jurisdiction.
5.    Defendant waives any claim that it may have under the Equal Access to
Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through
the date of this Order, and agrees to bear its own costs and attorney fees.
6.    Defendant and the Commission waive all rights to appeal or otherwise
challenge or contest the validity of this Order.
DEFINITIONS
For purposes of this Order, the following definitions apply:
A.
“Cash-to-Cash Money Transfer” means the transfer of the value of cash from one
Person in one location to a recipient (payee) in another location that is
received in the form of cash.



2

--------------------------------------------------------------------------------





B.
“Cash Reload Money Transfer” means the transfer of the value of cash from one
Person in one location to a recipient (payee) in another location that is
received in a form that makes it possible for a Person to convert the cash into
an electronic form that can be used to add funds to a general-use prepaid card
or an account with a payment intermediary.

C.
“Consumer” means any Person, worldwide, unless otherwise stated, who initiates
or sends a Money Transfer.

D.
“Consumer Fraud” means any fraud or deception involving
Fraud-Induced-Money-Transfers.

E.
“Defendant” means MoneyGram International, Inc., its subsidiaries and
affiliates, and its successors and assigns.

F.
“Elevated Fraud Countries” means any country in which the principal amount of
Money Transfers that are the subject of fraud complaints, received by Defendant
from any source, represents one (1) percent or more of the principal amount of
fraud complaints worldwide received by Defendant, for Money Transfers either
sent or received in that country, determined on a quarterly basis, provided that
once a country is determined to be one of the Elevated Fraud Countries, it shall
continue to be treated as such for purposes of this Order.

G.
“Elevated Fraud Risk Agent Location” means any MoneyGram Agent location that has
processed payouts of Money Transfers associated with:

1.
Five (5) or more fraud complaints for such agent location, received by Defendant
from any source, during the previous sixty (60) day period, based on a review of
complaints on a monthly basis; and fraud complaints, received by Defendant from
any source, totaling five (5) percent or more of the total payouts for such
agent location in numbers or dollars in a sixty (60) day period, calculated on a
monthly basis; or

2.    Fifteen (15) or more fraud complaints for such agent location, received by
Defendant from any source, during the previous sixty (60) day period, based on a
review of complaints on a monthly basis.


3

--------------------------------------------------------------------------------





H.
“Fraud-Induced Money Transfer” includes any Money Transfer that was induced by,
initiated, or sent as a result of, unfair or deceptive acts or practices and/or
deceptive or abusive Telemarketing acts or practices.

I.
“Front Line Employee” means the employee or associate of the MoneyGram Agent
responsible for handling a transaction at the point of sale for a Consumer or a
recipient (payee) of a Money Transfer, including by initiating, sending, or
paying out the Money Transfer.

J.
“MoneyGram Agent” means any network agent, chain agent, master agent, seller,
correspondent, authorized delegate, standard agent, independent agent, retail
agent, super agent, hybrid agent, subagent, sub-representative, or any location,
worldwide, authorized by Defendant to offer or provide any of its Money Transfer
products or services.

K.
“Money Transfer” means the sending of money (in cash or any other form, unless
otherwise stated) between a Consumer in one location to a recipient (payee) in
another location using Defendant’s money transfer service, and shall include
transfers initiated or sent in person, online, over the telephone, using a
mobile app, at a kiosk, or through whatever platform or means made available,
and money transfers received at a kiosk or ATM machine. The term “Money
Transfer” does not include Defendant’s payment services available to Persons to
pay bills or make payments, such as Defendant’s urgent or utility bill payment
services, and Defendant’s pre-paid services for items such as pre-paid cards or
cellular phones.

L.
“Person” includes a natural person, an organization or other legal entity,
including a corporation, partnership, sole proprietorship, limited liability
company, association, cooperative, or any other group or combination acting as
an entity.

M.
“Seller” means any Person who, in connection with a Telemarketing transaction,
provides, offers to provide, or arranges for others to provide goods or services
in exchange for consideration.

N.
“Telemarketer” means any Person who, in connection with Telemarketing, initiates
or receives telephone calls to or from a customer.



4

--------------------------------------------------------------------------------





O.
“Telemarketing” means any plan, program, or campaign which is conducted to
induce the purchase of goods or services by use of one or more telephones, and
which involves a telephone call, whether or not covered by the TSR.     

P.
“Unusual or Suspicious Money Transfer Activity” means Money Transfer activity
that cannot reasonably be explained or justified, including, but not limited to,
the following:

1.    Data integrity issues, including, but not limited to, invalid, illegible,
incomplete, missing, or conflicting biographical data for Consumers or
recipients of Money Transfers;
2.    Significant changes in the transaction patterns experienced at the agent
location;
3.    Significant differences in the transaction patterns experienced at the
agent location relative to the patterns experienced at other agent locations in
the same country;
4.    Activity that is indicative of elder financial exploitation;
5.    Irregular concentrations of send and/or pay activity between the agent and
one or more other MoneyGram Agent locations;
6.    Irregular concentrations of send and/or pay activity between the agent and
one or more geographical areas that have been identified as high risk for fraud;
7.    Unusual transaction patterns by senders or recipients, including, but not
limited to, the same individual sending or receiving consecutive Money Transfers
from the same or different agent locations;
8.    Flipping patterns (shortly after receiving funds, a large portion of the
money is sent to another recipient);
9.    Suspicious structuring or splitting of Money Transfers to avoid
recordkeeping, identification requirements, or reporting required by law;
10.    Suspicious surfing patterns (look-ups of Money Transfers in MoneyGram’s
system by Front Line Employees that cannot reasonably be explained or
justified); or


5

--------------------------------------------------------------------------------





11.    Transactions that have characteristics related, or similar, to the
transaction(s) that was (were) reported as fraud.
I.
PROHIBITED BUSINESS ACTIVITIES
IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents, employees,
and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in
connection with promoting, offering for sale, or providing Money Transfer
services, are permanently restrained and enjoined from:
A.
Transmitting a Money Transfer that Defendant knows or should know is a
Fraud-Induced Money Transfer, or paying out a Money Transfer to any Person that
Defendant knows or should know is using its system to obtain funds from a
Consumer, directly or indirectly, as a result of fraud;

B.
Providing substantial assistance or support to any Seller or Telemarketer that
Defendant knows or should know is accepting from a U.S. Consumer, directly or
indirectly, a Money Transfer as payment for goods or services offered or sold
through Telemarketing;

C.
Failing to do any of the following in connection with Money Transfers initiated
by Consumers:     

1.
Interdict recipients that have been the subject of any complaints about
Fraud-Induced Money Transfers based on information provided to, or that becomes
known by, Defendant;

2.    Identify, prevent, and stop Cash-to-Cash Money Transfers and Cash Reload
Money Transfers initiated or received in the U.S. that Defendant knows or should
know are being used to pay Sellers or Telemarketers, including, but not limited
to, by:
a.    Asking all U.S. Consumers whether the Money Transfer is a payment for
goods or services offered or sold through Telemarketing;
b.    Declining to process Money Transfers from U.S. Consumers where the Money
Transfer is a payment for goods or services offered or sold through
Telemarketing; and


6

--------------------------------------------------------------------------------





c.    Interdicting known Sellers and Telemarketers accepting Money Transfers as
payments for goods or services offered through Telemarketing;
3.    Provide a clear, concise, conspicuous, and uncontradicted Consumer Fraud
warning on the front page of all Money Transfer forms, paper or electronic,
utilized by Consumers in Elevated Fraud Countries to initiate Money Transfers
using Defendant’s system that includes, at a minimum:
a.    A list of the most common types of scams that utilize Defendant’s Money
Transfer system;
b.    A warning that it is illegal for any Seller or Telemarketer to accept
payments from U.S. Consumers through Money Transfers for goods or services
offered or sold through Telemarketing;
c.    A notice to Consumers that the Money Transfer can be paid out to the
recipient within a short time, and after the money is paid out, Consumers’
ability to obtain a refund from Defendant may be limited; and
d.    A toll-free or local number and a website for Defendant, subject to the
timing requirements set forth in Subsection C.4, that Consumers may call or
visit to obtain assistance and file a complaint if their Money Transfer was
procured through fraud;
4.    Make available in all countries in which Defendant offers Money Transfer
services a website that Consumers may visit to obtain assistance and file a
complaint if they claim their Money Transfer was procured through fraud,
provided that websites that are not yet available shall be made available in
accordance with the following schedule: (i) for countries determined to be
Elevated Fraud Countries as of the entry of this Order, within six (6) months of
entry of this Order; and (ii) for all other countries, within two (2) years of
entry of this Order;


7

--------------------------------------------------------------------------------





5.    Provide Consumers who initiate or send Money Transfers via the Internet,
telephone, mobile app, kiosk, or any other platform that is not in-person, with
substantially the same clear, concise, conspicuous, and uncontradicted fraud
warning required by Subsection C.3, provided that the warning may be abbreviated
to accommodate the specific characteristics of the media or platform;
6.    Review and update the Consumer warning, at a minimum annually, to ensure
its effectiveness in preventing Fraud-Induced Money Transfers; and
7.    Submit modifications to the warning, if any, to the Commission for review
no less than ten (10) business days before any modified warning is disseminated
to MoneyGram Agents; provided that nothing herein shall prohibit Defendant from
changing the nature or form of its service, send forms, or media or platform for
offering Money Transfer services or from seeking to replace its send forms with
an electronic form or entry system of some type in the future. In the event such
changes are made, Defendant shall provide a fraud warning substantially similar
to that outlined in Subsection C.3 in a form appropriate to the media or
platform;
D.
Failing to reimburse the principal amount of a Consumer’s Money Transfer and any
associated Money Transfer fees whenever a Consumer or his or her authorized
representative reasonably claims that the transfer was fraudulently induced and:

1.    The Consumer or his or her authorized representative asks Defendant, the
sending agent, or Front Line Employees to reverse the transfer before the
transferred funds have been picked up; or
2.    Defendant, after reviewing information and data relating to the Money
Transfer, determines that Defendant, its agents, or the Front Line Employees
failed to comply with any of Defendant’s policies and procedures relating to
detecting and preventing Fraud-Induced Money Transfers when sending or paying
out the Money Transfer by failing to:


8

--------------------------------------------------------------------------------





provide the required Consumer Fraud warnings; comply with Defendant’s
interdiction or callback programs; verify the recipient’s identification; or
accurately record the recipient’s identification(s) and other required
biographical data;
E.
Failing to promptly provide information to a Consumer, or his or her authorized
representative, who reports being a victim of fraud to Defendant, about the name
of the recipient of the Consumer’s Money Transfer and the location where it was
paid out, when such information is reasonably requested; and

F.
Failing to establish and implement, and thereafter maintain, a comprehensive
anti-fraud program that is designed to protect Consumers by detecting and
preventing Fraud-Induced Money Transfers worldwide, and to avoid installing or
doing business with agents who appear to be involved or complicit in processing
Fraud-Induced Money Transfers or who fail to comply with Defendant’s policies
and procedures to detect and prevent fraud (hereinafter referred to as
“Defendant’s Anti-Fraud Program” or “Program”). To satisfy this requirement,
Defendant must, at a minimum:

1.    Fully document in writing the content and implementation of the Program
and provide that documentation to the FTC;
2.    Implement the Program within four (4) months of the entry of this Order;
3.    Design and implement administrative, technical, and physical safeguards to
detect and prevent Fraud-Induced Money Transfers, accounting for the volume and
complexity of Defendant’s Money Transfer system. Such safeguards shall include
at a minimum:
a.    Performance of due diligence on all prospective MoneyGram Agents and
existing MoneyGram Agents whose contracts are up for renewal, which at a minimum
meets the requirements in Section II of this Order;


9

--------------------------------------------------------------------------------





b.    Designation of a qualified employee or employees to coordinate and be
accountable for Defendant’s Anti-Fraud Program;
c.    Education and training on Consumer Fraud for MoneyGram Agents and Front
Line Employees, which at minimum address the topics listed in Section III.A of
this Order;
d.    Monitoring of MoneyGram Agent and Front Line Employee activity related to
the prevention of Fraud-Induced Money Transfers, including, but not limited to,
the measures in Section III.B of this Order;
e.    Prompt disciplinary action against MoneyGram Agent locations and Front
Line Employees where necessary to prevent Fraud-Induced Money Transfers, which
at minimum meets the requirements in Section III.C of this Order;
f.    Systematic controls to detect and prevent Fraud-Induced Money
Transfers, including, but not limited to:
i.
To the extent permitted by law, requiring all Persons to provide a
government-issued identification document (ID) in order to receive a Money
Transfer through a MoneyGram Agent;

ii.
Establishing certain dollar thresholds for Money Transfers to Elevated Fraud
Countries and holding Money Transfers exceeding such dollar thresholds to
Elevated Fraud Countries until Defendant has confirmed with the sender that they
are not Fraud-Induced Money Transfers or has refunded the money to the sender;
and

iii.
Ensuring that MoneyGram Agent locations are recording all required information
about recipients required by Defendant’s policies or



10

--------------------------------------------------------------------------------





procedures or by law, including, but not limited to, their names, addresses,
telephone numbers, and identifications, before paying out Money Transfers; and
g.    Periodic evaluation and adjustment of Defendant’s Anti-Fraud Program in
light of:
i.    The results of the monitoring required by Subsection F.3.d of this Section
and Section III of this Order;
ii.    Any material changes to Defendant’s operations or business arrangements;
or
iii.    Any other circumstances that Defendant knows or should know may have a
material impact on the effectiveness of Defendant’s Anti-Fraud Program, provided
that Defendant shall notify the FTC in writing of the adjustments to Defendant’s
Anti-Fraud Program, and reasons for such adjustments, no more than thirty (30)
days after any material modification to Defendant’s Anti-Fraud Program has been
implemented.
II.
DUE DILIGENCE ON PROSPECTIVE AND EXISTING
MONEYGRAM AGENTS


IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents, employees,
and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in
connection with promoting, offering for sale, or providing Money Transfer
services, are hereby restrained and enjoined from:
A.
Failing to conduct thorough due diligence on all Persons applying to become, or
renewing their contracts as, MoneyGram Agents, including any sub-representative
or subagent, to avoid installing



11

--------------------------------------------------------------------------------





MoneyGram Agents worldwide who may become Elevated Fraud Risk Agent Locations,
including, but not limited to, by:
1.    Verifying the Person’s government-issued identification;
2.    Conducting necessary background checks (criminal, employment, or
otherwise) where permissible under local law;
3.    Determining whether information or statements made during the agent
application process are false or inconsistent with the results of Defendant’s
background checks or other due diligence;
4.    Taking all steps necessary to ascertain, consistent with industry
standards and guidance, whether the prospective agent formerly owned, operated,
had been a Front Line Employee of, or had a familial, beneficial, or straw
relationship with any location of any money services business that was suspended
or terminated for fraud-related reasons, as permitted by applicable laws and
regulations (including foreign laws and regulations) and with the required
cooperation from other Money Transfer companies;
5.    Ascertaining whether the prospective agent had previously been interdicted
by Defendant for suspicious activities or had been reported to Defendant as a
recipient of Fraud-Induced Money Transfers;
6.    Conducting an individualized assessment of the particular risk factors
involved with each MoneyGram Agent application and conducting necessary
investigative steps consistent with those risks; and
7.    Maintaining information about Defendant’s due diligence, including, but
not limited to, information about the identities of the agent owners, their
government-issued identifications, and the background check(s) conducted;


12

--------------------------------------------------------------------------------





B.
Failing to reject applications where Defendant becomes aware or should have
become aware based upon its due diligence that the applicant, or any of the
applicant’s sub-representatives or subagents, presents a material risk of
becoming an Elevated Fraud Risk Agent Location;

C.
Failing to ensure that the written agreements entered into with all new
MoneyGram Agents require them to comply with Section I.C.2 of this Order;

D.
Failing to ensure that all new MoneyGram Agents have effective policies and
procedures in place at each of the agent’s locations to detect and prevent
Fraud-Induced Money Transfers and other acts or practices that violate Section I
of this Order;

E.
Failing to confirm that MoneyGram Agents whose contracts are up for renewal are
complying with the terms of their agreements with Defendant, including, but not
limited to, by having effective policies and procedures in place to detect and
prevent Fraud-Induced Money Transfers; and

F.
Failing to require all new MoneyGram Agents, and existing MoneyGram Agents, to:
(i) disclose and update the identities of any sub-representative or subagent;
and (ii) direct their subagents or sub-representatives to maintain records on
the identities of their Front Line Employees.

III.
MONITORING COMPLIANCE OF MONEYGRAM AGENTS
IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents, employees,
and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in
connection with promoting, offering for sale, or providing Money Transfer
services, are hereby restrained and enjoined from:
A.
Failing to provide ongoing education and training on Consumer Fraud for all
MoneyGram Agents, Front Line Employees, and other appropriate MoneyGram
personnel, including, but not limited to, education and training on detecting,
investigating, preventing, reporting, and otherwise handling suspicious
transactions and Fraud-Induced Money Transfers, and ensuring that all MoneyGram
Agents and Front Line Employees are notified of their obligations to comply with
Defendant’s



13

--------------------------------------------------------------------------------





policies and procedures and to implement and maintain policies and procedures to
detect and prevent Fraud-Induced Money Transfers or other acts or practices that
violate Section I of this Order;
B.
Failing to monitor and investigate MoneyGram Agent location activity to detect
and prevent Fraud-Induced Money Transfers, including, but not limited to:

1.
Developing, implementing, adequately staffing, and continuously operating and
maintaining a system to receive and retain all complaints and data received from
any source, anywhere in the world, involving alleged Fraud-Induced Money
Transfers, and taking steps necessary to obtain, record, retain, and make easily
accessible to Defendant and, upon request, the FTC, all relevant information
regarding all complaints related to alleged Fraud-Induced Money Transfers,
including, but not limited to:

a.    The Consumer’s name, address, and telephone number;
b.    The substance of the complaint, including the fraud type and fraud method,
and the name of any Person referenced;
c.
The reference number for each Money Transfer related to the complaint;

d.    The name, agent identification number, telephone number, and address of
the sending agent(s);
e.    The date of each Money Transfer;
f.    The amount of each Money Transfer;
g.    The Money Transfer fee for each Money Transfer;
h.    The date each Money Transfer is received;
i.    The name, agent identification number, telephone number, and address of
the receiving agent(s);
j.    The name, address, and telephone number of the recipient, as provided by
the recipient, of each Money Transfer;    


14

--------------------------------------------------------------------------------





k.    The identification, if any, presented by the recipient, and recorded, for
each Money Transfer;
l.    All transactions conducted by the Consumer bearing any relationship to the
complaint;
m.    To the extent there is any investigation concerning, and/or resolution of,
the complaint:
i.    The nature and result of any investigation conducted concerning the
complaint;
ii.    Any response to the complaint and the date of such response to the
complaint;
iii.    The final resolution of the complaint, the date of such resolution, and
an explanation for the resolution; and
iv.    If the resolution does not include the issuance of a refund, the reason
for the denial of a refund;         
2.
Taking steps to identify MoneyGram Agents and Front Line Employees involved or
complicit in fraud, including, at a minimum, by conducting the reviews and
analyses set forth in Subsections B.4 and 5 of this Section;

3.
Routinely reviewing and analyzing data regarding the activities of MoneyGram
Agent locations in order to identify the following:

a.    Agent locations that have processed transactions associated with two (2)
or more complaints about alleged Fraud-Induced Money Transfers, received by
Defendant from any source, during a thirty (30) day period; and
b.    Elevated Fraud Risk Agent Locations, as defined in Definition G;
4.    For agent locations identified pursuant to Subsection B.3.a of this
Section, investigating the agent location by reviewing transaction data and
conducting analyses to


15

--------------------------------------------------------------------------------





determine if the agent location displayed, at a minimum, the Unusual or
Suspicious Money Transfer Activity as set forth in Definition P.1-2, 4-9, and
11, and if Defendant’s findings indicate that the agent location has engaged in
any of those activities, fully investigating the agent location as required by
Subsection B.5 of this Section; and
5.    For Elevated Fraud Risk Agent Locations identified pursuant to Subsection
B.3.b of this Section, fully investigating the agent location by reviewing
transaction data and conducting analyses to determine if the agent location
displayed any Unusual or Suspicious Money Transfer Activity as defined in
Definition P;
C.
Failing to take at least the following actions to prevent further Fraud-Induced
Money Transfers:

1.    Suspending MoneyGram Agent locations, as follows, pending further
investigation to determine whether the MoneyGram Agent locations can continue
operating consistent with this Order’s requirements:
a.    For agent locations identified pursuant to Subsection B.3.a of this
Section, if the investigation of the agent location required by Subsection B.4
of this Section is not completed within fourteen (14) days after the agent
location is identified, suspending the MoneyGram Agent location’s ability to
conduct further Money Transfers until the investigation is completed; and
b.    For Elevated Fraud Risk Agent Locations identified pursuant to Subsection
B.3.b of this Section, immediately suspending the MoneyGram Agent’s ability to
conduct further Money Transfers until the review required by Subsection B.5 of
this Section is completed, except that, for a MoneyGram Agent that is a bank or
bank branch and otherwise subject to this immediate suspension requirement by
virtue of fraud complaints about Money Transfers that are transferred directly
into its account holders’ bank accounts, Defendant shall comply with Subsection
III.C.1.a. and also permanently block, or request that the MoneyGram Agent
block, all


16

--------------------------------------------------------------------------------





further Money Transfers to bank accounts for which Defendant has received any
fraud complaint;
2.    Upon completion of the investigation, terminating, suspending, or
restricting MoneyGram Agent locations as follows:
a.    Terminating or suspending the MoneyGram Agent location, or restricting the
agent location’s ability to send and/or receive certain Money Transfers, if the
findings indicate that the MoneyGram Agent location is not, or has not been,
complying with Defendant’s Anti-Fraud Program and other policies and procedures
relating to detecting and preventing Fraud-Induced Money Transfers, including,
but not limited to, by failing to collect and record required and accurate
biographical information about, and government-issued identifications for, the
recipients of Money Transfers; and
b.    Terminating the MoneyGram Agent location if the findings indicate that any
of the MoneyGram Agent location’s owners, management, or supervisors, or any of
its current Front Line Employees are, or may be, complicit in the Fraud-Induced
Money Transfers, the agent location has failed to comply with Section IV of this
Order, or the agent location has repeatedly failed to comply with Defendant’s
Anti-Fraud and other policies and procedures relating to detecting and
preventing Fraud-Induced Money Transfers;
3.    On at least a monthly basis, ensuring that all MoneyGram Agents in
Elevated Fraud Countries receive notice of the substance of any complaints
Defendant received involving transactions processed by the agent locations; and
4.    Ensuring that all MoneyGram Agents are enforcing effective policies and
procedures to detect and prevent Fraud-Induced Money Transfers, or other acts or
practices that violate Section I of this Order; and    


17

--------------------------------------------------------------------------------





D.
Failing to establish anti-fraud controls to ensure that, prior to paying out
Money Transfers, MoneyGram Agent locations are recording all required
information about the recipients of Money Transfers, including, but not limited
to, the recipients’ names, addresses, telephone numbers, and identifications,
and are verifying the identification presented by the recipients or, for Money
Transfers that are directed to bank accounts, are recording the identities of
the account holders.

IV.
REQUIREMENTS FOR ELEVATED FRAUD RISK AGENT LOCATIONS
IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents, employees,
and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in
connection with promoting, offering for sale, or providing Money Transfer
services, shall require and ensure that all Elevated Fraud Risk Agent Locations
that are still operating do the following for one (1) year from the date that
Defendant identifies the agent as an Elevated Fraud Risk Agent Location under
the terms of this Order:
A.
For Money Transfers that are not transferred directly into a recipient’s bank
account, photocopy or scan the identification documents or biometric information
presented by the recipient and retain the photocopies or images, along with the
receive forms, for a period of five (5) years; and

B.
Demonstrate during compliance reviews or mystery shops, which Defendant shall
conduct on at least a quarterly basis, that the agent location is complying with
the requirements in this Section;

Provided, however, that if Defendant reasonably believes that complying with
Subsection A of this Section for Money Transfers received by an Elevated Fraud
Risk Agent Location in a particular foreign jurisdiction would violate that
jurisdiction’s laws, Defendant may instead, upon notice to Commission staff,
block all Money Transfers from the United States to that Elevated Fraud Risk
Agent Location or, with the agreement of Commission staff, take other action at
that location to protect Consumers from fraud.
V.


18

--------------------------------------------------------------------------------





SHARING COMPLAINT INFORMATION
IT IS FURTHER ORDERED that, Defendant, Defendant’s officers, agents, employees,
and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly,
shall, in addition to, or as a modification of, any other policy or practice
that the Defendant may have, including Defendant’s ongoing submission of
information to the FTC for inclusion in the Consumer Sentinel Network (“Consumer
Sentinel”):    
A.
When Defendant is contacted with a complaint about alleged fraudulent activity
associated with a Money Transfer, provide notice to the Consumer, or his or her
authorized representative, that (i) Defendant’s practice is to share information
regarding the Consumer’s Money Transfer and complaint with law enforcement,
including a database used by law enforcement authorities in the United States
and other countries; and (ii) if the Consumer does not want his or her name,
address, telephone number, and identification shared with law enforcement,
Defendant will honor that request unless applicable law permits or requires
Defendant to provide that information; and

B.
Regularly, but no less often than every thirty (30) days, submit electronically
to the FTC, or its designated agent, for inclusion in Consumer Sentinel, all
relevant information Defendant possesses regarding complaints received from
Consumers, their authorized representatives, or any other source, anywhere
worldwide, about alleged Fraud-Induced Money Transfers and regarding the
underlying transfer itself, including, but not limited to, the information set
forth in Section III.B.1.a through III.B.1.l. Provided, however, if Defendant
receives a request from a Consumer or the Consumer’s authorized representative,
which is documented by Defendant, stating that the Consumer does not want his or
her name, address, telephone number, and identification shared with the
database, or if Defendant received the complaint from a source other than the
Consumer or the Consumer’s authorized representative, Defendant shall submit to
the FTC an anonymized complaint with the Consumer’s name, address, telephone
number, and identification redacted.



19

--------------------------------------------------------------------------------





Provided, further, that Defendant shall cooperate with the FTC in order to
facilitate compliance with this Section.
VI.
CORPORATE COMPLIANCE MONITOR PURSUANT TO DEFERRED PROSECUTION AGREEMENT


Defendant shall comply with the Department of Justice’s (“DOJ”) Deferred
Prosecution Agreement (“DPA”) Corporate Compliance Monitor requirement pursuant
to Paragraphs 10 through 13 and Attachment D of the DPA filed in United States
v. MoneyGram International, Inc., 12-CR-00291 (M.D. Pa. Nov. 9, 2012) (Docket
No. 3), and the subsequent Amendment to and Extension of the DPA, filed on
November , 2018 (Docket No. __) (“DPA Amendment”), and shall provide the
Commission each of the Corporate Compliance Monitor’s reports within fifteen
(15) days of receipt.
VII.
MONETARY JUDGMENT FOR COMPENSATORY RELIEF
IT IS FURTHER ORDERED THAT:
A.
Judgment in the amount of One Hundred Twenty-Five Million Dollars ($125,000,000)
is entered in favor of the Commission against Defendant as equitable monetary
relief for consumer redress.

B.
Defendant shall satisfy the judgment in Subsection A of this Section by
complying with the payment requirements set forth in Paragraphs 10 and 11 of the
DPA Amendment filed in United States v. MoneyGram International, Inc., 12
CR-00291 (M.D. Pa.).

C.
Defendant relinquishes dominion and all legal and equitable right, title, and
interest in all assets transferred pursuant to this Order and Paragraphs 10 and
11 of the DPA Amendment and may not seek the return of any assets;

D.
The facts alleged in the Complaint and Unopposed Motion will be taken as true,
without further proof, in any subsequent civil litigation by or on behalf of the
Commission, including in a proceeding to enforce its rights to any payment or
monetary judgment pursuant to this Order, such as a nondischargeability
complaint in any bankruptcy case;



20

--------------------------------------------------------------------------------





E.
The facts alleged in the Complaint and Unopposed Motion establish all elements
necessary to sustain an action by the Commission pursuant to Section
523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order
will have collateral estoppel effect for such purposes;

F.
Defendant acknowledges that its Employer Identification Number, which Defendant
must submit to the Commission, may be used for collecting and reporting on any
delinquent amount arising out of this Order, in accordance with 31 U.S.C. §
7701;

G.
All money paid pursuant to this Order and Paragraphs 10 and 11 of the DPA
Amendment shall be deposited into the DOJ or the Department of the Treasury
Assets Forfeiture Funds. The funds shall be administered by the FTC and DOJ to
compensate the fraud victims described in the FTC’s Unopposed Motion and the
DOJ’s and Defendant’s Joint Motion to Extend and Amend the DPA (Docket No. __).
Defendant has no right to challenge any actions taken by DOJ, the FTC, or their
representatives, pursuant to this Subsection; and

H.
No asset transfer required by this Order should be deemed, or deemed in lieu of,
a fine, penalty, forfeiture, or punitive assessment. Defendant’s satisfaction of
the judgment through a payment pursuant to the DPA Amendment is not intended to
alter the remedial nature of the judgment.

VIII.
2009 STIPULATED ORDER VACATED
IT IS FURTHER ORDERED that this Order supersedes the 2009 Stipulated Order
entered by this Court, which is hereby vacated as moot.
IX.
ORDER ACKNOWLEDGMENT
IT IS FURTHER ORDERED that Defendant obtain acknowledgments of receipt of this
Order:
A.
Defendant, within seven (7) days of entry of this Order, must submit to the
Commission an acknowledgment of receipt of this Order sworn under penalty of
perjury;



21

--------------------------------------------------------------------------------





B.
For ten (10) years after entry of this Order, Defendant must deliver, or cause
to be delivered, by electronic or other means a copy of this Order to: (1) all
principals, officers, directors, and LLC managers and members; (2) all
employees, agents, and representatives who participate in conduct related to the
subject matter of this Order, including, but not limited to, MoneyGram Agents
and employees who are involved in any way with Consumer Fraud complaints or who
are involved in the hiring, training, or monitoring of MoneyGram Agents; and (3)
any business entity resulting from any change in structure as set forth in the
Section titled Compliance Reporting. Defendant must send a copy of this Order to
current personnel within fourteen (14) days of entry of this Order. For all
others, delivery must occur before they assume their responsibilities; and

C.
From each individual or entity to which a Defendant delivered a copy of this
Order, Defendant must obtain, within thirty (30) days, a signed and dated
acknowledgment of receipt of this Order. Provided that, in the event that
Defendant is unable to secure such acknowledgements from all current MoneyGram
Agents, despite notice of this requirement, Defendant shall retain proof of
distribution of this Order to all current MoneyGram Agents, such as an
electronic mail receipt, a certified mail receipt, or an affidavit of service.

X.
COMPLIANCE REPORTING
IT IS FURTHER ORDERED that Defendant make timely submissions to the Commission:
A.
One (1) year after entry of this Order, Defendant must submit a compliance
report, sworn under the penalty of perjury by a senior corporate manager, or a
senior officer responsible for Defendant’s Anti-Fraud Program, based on personal
knowledge or knowledge gained from company officials or subject matter experts
with requisite knowledge, that:

1.
Identifies the primary physical, postal, and email address and telephone number,
as designated points of contact, which representatives of the Commission may use
to communicate with Defendant;



22

--------------------------------------------------------------------------------





2.
Identifies any business entity that Defendant has any ownership interest in or
controls directly or indirectly that may affect compliance obligations arising
under this Order;

3.
Describes in detail whether and how Defendant is in compliance with each Section
of this Order, including, but not limited to, describing the following:

a.
The number of MoneyGram Agents, by country, identified by the procedures in
Section III.B.3 of this Order;

b.
The names, addresses, and telephone numbers of all MoneyGram Agent locations
that have been suspended, restricted, or terminated by Defendant for reasons
related to Fraud-Induced Money Transfers, the dates of and the specific reasons
for the suspensions, restrictions, or terminations, and, for MoneyGram Agents
that have been reactivated after suspension, the dates of the reactivations; and

c.
Evidence showing that Defendant has and is complying with the requirements of
Sections I through V of this Order;

4.
Indicates that Defendant is not aware of any material noncompliance that has not
been (1) corrected or (2) disclosed to the Commission; and

5.
Includes a copy of each Order Acknowledgment obtained pursuant to this Order,
unless previously submitted to the Commission.    

B.
Annually, unless otherwise stated in this Subsection, for a period of twelve
(12) years after Defendant’s submission of the compliance report required by
Subsection A of this section, Defendant shall submit a compliance report, sworn
under penalty of perjury by a senior corporate manager, or a senior officer
responsible for Defendant’s Anti-Fraud Program, based on personal knowledge or
knowledge gained from company officials or subject matter experts with requisite
knowledge, that:

1.
Notifies the Commission of any change in any designated point of contact within
fourteen (14) days of the change;



23

--------------------------------------------------------------------------------





2.
Notifies the Commission of any change in the structure of any entity that
Defendant has any ownership interest in or controls directly or indirectly that
may affect compliance obligations arising under this Order, including: creation,
merger, sale, or dissolution of the entity or any subsidiary, parent, or
affiliate that engages in any acts or practices subject to this Order, within
fourteen (14) days of the change;

3.
Describes in detail whether and how Defendant is in compliance with each Section
of this Order, including, but not limited to, describing the following:

a.
The number of MoneyGram Agents, by country, identified by the procedures in
Section III.B.3 of this Order;

b.
The names, addresses, and telephone numbers of all MoneyGram Agents that have
been suspended, restricted, or terminated by Defendant for reasons related to
Fraud-Induced Money Transfers, the dates of and the specific reasons for the
suspensions, restrictions, or terminations, and, for MoneyGram Agents that have
been reactivated after suspension, the dates of the reactivations;

c.
Evidence showing that Defendant has and is complying with the requirements of
Sections I through V of this Order; and

4.
Indicates that Defendant is not aware of any material noncompliance that has not
been (1) corrected or (2) disclosed to the Commission.

C.
Defendant must submit to the Commission notice of the filing of any bankruptcy
petition, insolvency proceeding, or similar proceeding by or against Defendant
within fourteen (14) days of its filing;

D.
Any submission to the Commission required by this Order to be sworn under
penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,
such as by concluding: “I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true



24

--------------------------------------------------------------------------------





and correct. Executed on: _____” and supplying the date, signatory’s full name,
title (if applicable), and signature; and
E.
Unless otherwise directed by a Commission representative in writing, all
submissions to the Commission pursuant to this Order must be emailed to
DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
Associate Director for Enforcement, Bureau of Consumer Protection, Federal Trade
Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The subject line
must begin: FTC v. MoneyGram, X___________.

XI.
RECORDKEEPING
IT IS FURTHER ORDERED that Defendant must create certain records for twelve (12)
years after entry of this Order, and retain each such record for five (5) years.
Specifically, Defendant must create and retain the following records:
A.
Defendant’s current written programs and policies governing the detection and
prevention of Consumer Fraud and the installation and oversight of its agents,
including, but not limited to, its Anti-Fraud Program;

B.
Defendant’s current policies and procedures governing Consumer Fraud education
or training provided to MoneyGram Agents or other appropriate personnel;

C.
All MoneyGram Agent applications, records reflecting due diligence conducted by
Defendant with respect to such applications, and with respect to agents whose
contracts come up for renewal, and written agreements entered into with
MoneyGram Agents;

D.
Records of all complaints and refund requests, whether received directly or
indirectly, such as through a third party, from any source, anywhere in the
world, about potentially Fraud-Induced Money Transfers, and any response,
including, but not limited to, the information listed in Section III.B.1 of this
Order;



25

--------------------------------------------------------------------------------





E.
Records reflecting all steps Defendant has taken to monitor the activity of its
agents to detect, reduce, and prevent Consumer Fraud, including, but not limited
to, records of Defendant’s reviews, audits, or investigations of MoneyGram
Agents associated with Consumer Fraud, communications with such agents regarding
Consumer Fraud matters, and any remedial action taken against agents due to
fraud;

F.
Copies of documents relating to compliance reviews or mystery shops conducted by
Defendant of Elevated Fraud Risk Agent Locations pursuant to Section IV of this
Order; and

G.
All records necessary to demonstrate full compliance with each provision of this
Order, including all submissions to the Commission.

XII.
COMPLIANCE MONITORING
IT IS FURTHER ORDERED that, for the purpose of monitoring Defendant’s compliance
with this Order and any failure to transfer any assets as required by this
Order:
A.
Within fourteen (14) days of receipt of a written request from a representative
of the Commission, Defendant must: submit additional compliance reports or other
requested information, which must be sworn under penalty of perjury; appear for
depositions; and produce documents for inspection and copying. The Commission is
also authorized to obtain discovery, without further leave of court, using any
of the procedures prescribed by Federal Rules of Civil Procedure 29, 30
(including telephonic depositions), 31, 33, 34, 36, 45, and 69;

B.
For matters concerning this Order, the Commission is authorized to communicate
directly with Defendant. Defendant must permit representatives of the Commission
to interview any employee or other Person affiliated with Defendant who has
agreed to such an interview. The Person interviewed may have counsel present;
and

C.
The Commission may use all other lawful means, including posing, through its
representatives as Consumers, suppliers, or other individuals or entities, to
Defendant or any individual or entity



26

--------------------------------------------------------------------------------





affiliated with Defendant, without the necessity of identification or prior
notice. Nothing in this Order limits the Commission’s lawful use of compulsory
process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
XIII.
RETENTION OF JURISDICTION
IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for
purposes of construction, modification, and enforcement of this Order.


SO ORDERED this day of , 2018.




____________________________________
UNITED STATES DISTRICT JUDGE




27

--------------------------------------------------------------------------------





SO STIPULATED AND AGREED:




PLAINTIFF FEDERAL TRADE COMMISSION






/s/ Karen D. Dodge
        Dated: November 8, 2018    

KAREN D. DODGE
JOANNIE T. WEI
Attorneys for Plaintiff
Federal Trade Commission, Midwest Region
230 South Dearborn Street, Suite 3030
Chicago, Illinois 60604
(312) 960‑5634 (telephone)
(312) 960‑5600 (facsimile)




DEFENDANT MONEYGRAM INTERNATIONAL, INC.




/s/ W. Alexander Holmes
        Dated: November 6, 2018    

W. ALEXANDER HOLMES
Director and Chief Executive Officer


COUNSEL FOR DEFENDANT MONEYGRAM INTERNATIONAL, INC.




/s/ David M. Zinn
        Dated: November 6, 2018    

DAVID M. ZINN
STEVEN M. CADY
Attorneys for Defendant
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005-5901
(202) 434-5880 (telephone)
(202) 434-5029 (facsimile)




28